DOOLING, District Judge.
Each of two indictments pending in this court charges the defendants Bopp, Von Schack, Von Brincken, Van Koolbergen, Cornell, Crowley, and Smith with a conspiracy. The first, No. 5870, charges a conspiracy to do certain acts in restraint of trade, in violation of section 1 of Act July 2, 1890, c. 647, 26 Stat. 209 (Comp. St. 1913, § 8820), commonly known as the Sherman Act. The second, No. 5885, charges a conspiracy under section 37 of the Criminal Code to violate section 13 of the same Code; that is to say, a conspiracy to begin and set on foot, and provide and prepare the means for, certain military enterprises to be carried on from within the, territory and jurisdiction of the United States against the territory and dominions of the king of Great Britain, a foreign prince with whom the United States was at peace. To each indictment the defendants Bopp, Von Schack, Von Brincken, Cornell, and Crowley have interposed a plea of not guilty, and the causes, being at issue, have both been set for trial for December 4th of this year.
[1-3] The government has moved that the court order that the two indictments be consolidated and tried together, under section 1024 of the Revised Statutes (Comp. St. 1913, § 1690), which is as follows:
“When there are several charges against any person for the same act or transaction, or for two or more acts or transactions connected together, or for two or more acts or transactions of the same class of crimes or offenses, which may be properly joined, instead of having several indictments, the whole may be joined in one indictment in separate counts; and if two or more indictments are found in such cases, the court may order them to be consolidated.”
This motion is resisted by the defendants.
The government claims that these indictments may be consolidated, because they come within all three of the provisions of section 1024; that is to say, that they are charges which may be properly joined, and (1) that they are against the same persons for the same acts or transactions; (2) that they are against the same persons for acts or transactions connected together; (3) that they are against the same persons for acts or transactions of the same class of crimes dr offenses.
Affidavits have been presented in support of the motion and also in opposition' thereto. However, the question as to whether the indictments do fall within any or all of the provisions above set forth may be determined here from an inspection of the documents themselves, unaided by any extraneous evidence. Turning to the indictments, it appears therefrom that each charges a conspiracy on the part of all the defendants and none others;- that both conspiracies were entered into at the same time and place, and that each was directed .^gainst the commerce then carried on between the United States and foreign nations, particularly between the United"States and France, Russia, England, and Japan, which nations were at war with Germany *285and Austra-Hungary; that the ultimate purpose of each was to prevent the shipment or transportation of munitions of war to the countries last named; that the methods by which such .shipment or transportation was to be prevented, as set forth in each indictment were the same, and this was to be accomplished by blowing up, by means of bombs, dynamite, and other explosives, the plants, in this country that were engaged in the manufacture of such munitions of war, and various ships and railroads here and in Canada that were engaged in transporting them.
In so far as these activities were to be directed against the manufacturing plants, in this country, and railroads and ships generally engaged in the transportation of such munitions of war as were manufactured therein, it is claimed that a conspiracy existed in violation r of the Sherman Act; and it is so charged in indictment No. 5870. In so far as the activities were to be directed against railroads in Canada, and certain designated ships belonging to some one or other of the nations mentioned, for the purpose of preventing the transportation of men, horses, and munitions of war. to such nations, it is claimed a conspiracy existed to set on foot a military enterprise; and this is the charge contained in indictment No. 5885. This brief statement of the matters embraced in the two indictments seems to me sufficiently to show that the charges contained in them are charges for acts and transactions connected together within the meaning of section 1024, and I am also satisfied that they are such charges as may be properly joined.
In the indictment (5870) charging a violation of the Sherman Act no overt act is averred, as under that statute the offense is complete when the conspiracy is entered into. In the other indictment (5885) certain overt acts are alleged, as the offense of conspiracy under section 37 of the Criminal Code is not complete until such overt act is done by one of the conspirators to effect the object thereof. The defendants are not charged with actually having set on foot a military enterprise, but with having conspired to do so, and while the indictment alleges a conspiracy directed against railroads in Canada, and vessels belonging to the various nations, Great Britain, Russia, France, and Japan, the location of which is not given, yet .this conspiracy is averred to have been entered into at San Francisco, in this district, and every overt act charged, save one, is alleged to have,been committed here, so that, while the contemplated activities as charged would, if carried out, have taken a wide range, the real things against which the defendants are called upon to make defense are alleged to have occurred here. In the alleged violation of the Sherman Act the conspiracy is averred to have been entered into here. The cases, therefore, would present no more difficulty than is frequently encountered where there are several counts in a single indictment.
The government claims that there will be a great number of witnesses in attendance, whose testimony will bear directly upon the matters charged in each indictment; that the proofs offered in support of one will to a great extent support the other; and that it would be to the real interest of both the government and the defendants that both charges be heard together. Defendants contend that they will be *286greatly prejudiced as to each if both indictments are tried together, for the reason that such testimony as is admissible in support of but ■one of tire indictments would necessarily affect the minds of the jury adversely upon the other. This is not necessarily true, and may not be true at all. But to the extent that it may be true in the present instance it would seem to be true in every instance where different ■charges are tried together, whether embraced in,a single indictment, •or in two or more indictments consolidated for trial. I can conceive of no possible injury that defendants will suffer by the submission of both indictments to the same jury, and see no reason why this should not be done, and many reasons why it should. The motion will therefore be granted and the indictments consolidated for trial; and it is so ordered.
I am authorized to-say that Judge HUNT, with whom I have conferred, agrees with this conclusion.